Citation Nr: 1401485	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-14 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a left hip condition, to include as secondary to the left knee condition.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of  January 2009 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's left knee disability is etiologically related to a disease, injury, or event in service, to include a right knee disorder.

2.  The preponderance of the evidence is against a finding that the Veteran's left hip disability is etiologically related to a disease, injury, or event in service, to include a left knee disorder and/or right knee disorder.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  A left hip disability was not incurred in or aggravated by service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by October 2008 and February 2012 letters of the evidence and information necessary to substantiate his claim, and the responsibilities of the Veteran and VA in obtaining such evidence.  The October 2008 notice was provided before the subsequent January 2009 and March 2009 rating decisions.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records with the file.  VA has attempted to obtain additional treatment records referenced by the Veteran in a March 2010 letter.  The referenced records are dated 1973, 1974, 1979, 1986, and 1990 from the Cleveland Ohio VAMC, and 1995, 1997, and 2000 from the Denver VAMC.  Searches for these records indicate that they are not available or do not exist.  With respect to these documents, VA has met its duty to obtain them to the extent possible under the circumstances.  Additionally, the Veteran has provided private medical records, which VA has associated with the file.  The record does not indicate and the Veteran has not notified VA that any additional VA medical records, private medical records, or social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges that the Veteran has not been afforded a VA medical examination, however, under these circumstances VA is not required to provide a medical examination.  VA is required to provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

As will be discussed in greater detail below, the record contains no credible evidence of any injury or event in-service that may have led to the Veteran's claimed current left knee disorder or left hip disorder, and no competent medical evidence suggesting an association between his current claimed disorders and service.  As a result, the Board concludes that the criteria for obtaining a VA examination or opinion is not met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II. Service Connection for a Left Knee Disorder

The Veteran is seeking service connection for a left knee disorder.  He essentially contends that his current left knee disorder is the result of an injury that occurred while on active duty.

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307  (2007); Savage v. Gober, 10 Vet. App. 488, 495-97  (1997); see also Clyburn v. West, 12 Vet. App. 296, 302  (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  These chronic conditions include arthritis, and are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Regarding the Shedden requirement (1), private medical records have diagnosed the Veteran with degenerative joint disease, otherwise known as osteoarthritis or degenerative arthritis, of the left knee.  One examination specified the diagnosis as post traumatic degenerative joint disease.  As a result, requirement (1) is satisfied.  The Board now turns to requirements (2) and (3).

As previously discussed, the Veteran's service treatment records lack any record of treatment, complaint, or diagnosis of a left knee injury or disability.  While the Veteran is competent to testify as to symptoms regarding the condition of his left knee while in-service, the Board finds that these assertions are not credible. 

The lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, when the lack of contemporaneous medical records is coupled with inconsistencies in the Veteran's statements and the Veterans specific denial of any recurrent left knee pain or issues at his separation exam, the Board must question the credibility of the Veteran's assertions of an in-service injury.  

In this regard, service treatment records indicate that in October 1972 the Veteran was treated for an injury to the lower 1/3 of his right femur, his upper patella tendon, and a muscle contusion on his right leg.  This incident occurred when a C-Ration box was thrown at him from approximately 20 feet down a stairwell.  The service treatment records clearly indicate that the injury was to the right leg.  In August 1990, the Veteran filed a Compensation claim for an injury to his right knee, which he claimed as a "broken knee" as a result of a 1972 injury.  In an October 1990 report of a VA examination, the Veteran noted his medical history as a fracture of his right knee cap.  Service connection for his right knee was denied in a December 1990 rating decision.  In October 2008, the Veteran asked for an increase for his service-connected right knee disability, even though it had not been granted service-connection.  A January 2009 rating decision again denied the Veteran's service connection claim for a right knee disability, for a failure to submit new and material evidence.  This same rating decision denied service connection for the Veteran's left knee.

The Veteran now contends that the records incorrectly refer to the in-service injury as a right knee injury.  The Veteran contends that the injury actually occurred to his left knee and that he has stitches and an imprint of the of C-Ration box on his left knee.  In his March 2010 Form 9 Substantive Appeal, the Veteran further contends that he has never had a right knee problem and has never filed a claim for his right knee.  The Veteran also addresses the January 2010 Statement of the Case (SOC), in which VA addressed an alleged tampering of a copy of service treatment records submitted by the Veteran.  The SOC alleged that the Veteran altered the copy of service treatment records that he submitted by scribbling out the reference to "right" leg, and changing it to "left."  Irrespective of any possible tampering, the original service treatment records clearly state that the injury was to the Veteran's right leg and knee.  When considered with the inconsistencies of the Veteran's contentions, the Board must question the Veteran's allegations that the in-service injury actually occurred to his left knee.

In addition, upon separation the Veteran was afforded the opportunity to note "swollen or painful joints," along with any other lingering health issues.  The Veteran failed to make any note of recurrent or acute issues with his left knee.  Furthermore, the first post-service record of medical treatment for a knee condition was in November 1990, and the record refers only to the right knee.  The first record of medical treatment for the left knee is in September 2005, over three decades after separation.  This record indicates that the Veteran previously injured his left knee ten years before the examination, in approximately 1995, and reinjured it in 2003 while working.  This record makes no reference to an in-service injury.  

In a February 2010 statement, the Veteran's wife contends that when she met the Veteran in the summer of 1983 he was wearing a left knee brace and walking with a limp, and stated that he hurt his left knee in service.  Again, given the service treatment records, the separation examination, and the inconsistencies with the Veteran's allegations, the Board finds this statement of little probative value.  

The Board has also considered a January 2009 letter from Dr. E.J. in which the physician notes that he has treated the Veteran for left knee problems, which began in service.  However, as it appears that Dr. E.J. was basing this opinion on the altered service treatment records, rather than the original copies identifying in-service injury to the right knee, the Board finds this opinion to be of no probative value.

With respect to any continuity of symptomatology which may give rise to presumptive service connection for the Veteran's currently diagnosed degenerative arthritis, the competent and probative evidence of record does not support a finding that the Veteran's arthritis manifested within a year of separation from service.  The Veteran has referenced medical records from 1973 which could be within the presumptive period, however, after performing a proper search for these records VA has determined that they do not exist.  The only other evidence of record pertaining to a possible continuity of symptomatology are the lay statements by the Veteran and the Veteran's wife.  As previously discussed, the Board finds these of little probative value.  Consequently, the weight of the evidence does not support a finding that service connection is warranted on a presumptive basis.

Given, the absence of any complaints or findings of left knee problems during service and for many years thereafter, the Veteran's specific denial of symptoms during service at the separation examination, and the inconsistencies with the Veteran's allegations, the Board finds the Veteran's assertions that he experienced an in-service injury and symptoms during service and continually thereafter are not credible.

With respect to the issue service connection as secondary to the right knee, the record indicates that the Veteran is not service-connected for a right knee disability.  As a result, a claim for service-connection secondary to such a condition is not warranted.

In summary, the Board finds the lack of symptoms from in-service treatment records and the Veteran's denial of symptoms at the separation exam to be more credible than the Veteran's inconsistent statements of in-service injury and symptoms made decades later in support of a claim for benefits.  For this reason, and as there is no competent and credible lay or medical evidence otherwise suggesting an event, injury, or disease in service, or competent medical evidence establishing a current left knee disability otherwise related to service, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's left knee disorder.

III. Service Connection for a Left Hip Disorder

For the Veteran's claim for service connection for a left hip disability, the previously listed requirements apply.

Private medical records indicate that the Veteran has been diagnosed with some degree of degenerative joint disease of the left hip, specified as "early degenerative joint disease" in a March 2007 private examination.  As a result, Shedden requirement (1) for direct service connection is met.

With respect to requirements (2) and (3), there is no evidence of any in-service injury, event, or incurrence with respect to the Veteran's left hip.  There is no record of any injury, treatment, or symptoms in service treatment records, and the Veteran has not specifically alleged that his left hip was injured in service.  As a result, direct service connection is not warranted.

Additionally, there is no indication in the record that service connection would be warranted on a presumptive basis.  No left hip condition was noted during service, and the record contains no evidence of a continuity of symptomatology resulting from an in-service injury.

With respect to the Veterans specific claim that his left hip condition is secondary to a left knee or right knee disability, the Board finds that service connection is not warranted.  As the Board previously discussed, the Veteran is not currently service-connected for a right knee disability.  Consequently, the requirements for service connection secondary to a right knee condition are not met.  With respect to service connection secondary to a left knee disability, as the Board discussed in the previous section, service connection for a left knee disability is denied.  As a result, service connection as secondary to a left knee disability is not warranted.  

In summary, the Board concludes that the weight of the evidence is against a finding of service connection for the Veteran's left his disorder, and the claim is denied.


ORDER

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a left hip condition, to include as secondary to a right knee condition and a left knee condition is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


